DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on November 10, 2020 in which claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2020 and November 10, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The invention is related to techniques for managing ephemeral organizations in a multitenant environment. More particularly, techniques for efficiently creating and utilizing ephemeral organizations within a multitenant environment. The closest prior art of record, Dash et al. US Publication No. 2016/0381092, disclose similar methodology. In Particular, Dash et al. disclose an ephemeral interaction system in a social network system. However, the closest prior art of record failed to show “a plurality of hardware processing devices coupled with one or more memory devices, wherein a first group of the plurality of hardware processing devices are to provide a multitenant environment in which each tenant includes a group of users who share a common access with specific privileges to a resource instance, wherein a selected tenant includes one or more organizations that have corresponding subsets of specific privileges to the resource instance, the first group of hardware processing devices configurable to: evaluate potential hosts for a scratch organization that is based on a designated set of metadata defining at least a set of privileges for the scratch organization; select a target host from the potential hosts; generate the scratch organization to be hosted by the target host; perform, on the target host, one or more test operations on the scratch organization using test data loaded from a test source external to the scratch organization; move the scratch organization from the target host to a subsequent host; destroy the scratch organization on the subsequent host after the one or more test operations have been performed”. These claimed features being present in the independent claims 1, 7, 13 and in conjunction with all the other claimed limitations render claims 1, 7 and 13 allowable over the prior art of record.

As per claims 2-6, 8-12 and 14-18, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 7 and 13. Therefore, they are allowable for the same reason set forth in paragraph above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 10, 2021